Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anna Lloyd on 07/27/2022.

The application has been amended as follows: IN THE CLAIMS

1. (Currently Amended)  A method of video decoding at a video decoder, comprising:
receiving a syntax element from a bitstream of a coded video associated with a current coding block that is partitioned into a first part and a second part along a partition edge for prediction in a geometric partitioning mode;
determining a weight index at a sample position of the current coding block, the weight index being used to derive a blending weight for blending two prediction signals corresponding to the first part and the second part of the current coding block;
determining a stored motion vector type for a first motion storage unit in a motion field of the current coding block based on a motion index of the first motion storage unit, wherein the weight index at the sample position of the current coding block that is used to derive the blending weight is used as the motion index of the first motion storage unit and compared with a threshold to determine the stored motion vector type that indicates whether (i) one of two uni-predicted motion vectors respectively corresponding to the first part and the second part is stored for the first motion storage unit or (ii) a combination of the two uni-predicted motion vectors is stored for the first motion storage unit; and
storing the motion field of the current coding block based on the stored motion vector type determined for the first motion storage unit in the motion field of the current coding block,
wherein the first motion storage unit has a size of 4x4 samples, and the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a at coordinate (2, 2) within the first motion storage unit in the motion field of the current coding block.

2. – 5. (Canceled).

6. (Original)  The method of claim 1, further comprising:
performing a calculation to convert the weight index at the sample position of the current coding block to the blending weight for blending the two prediction signals, the conversion being based on a linear function of the weight index at the sample position of the current coding block without using a lookup table.

7. (Previously Presented)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on a value                         
                            
                                
                                    ρ
                                
                                
                                    margin
                                
                            
                        
                     used to shift the partition edge from a corner of the current coding block, the value                         
                            
                                
                                    ρ
                                
                                
                                    margin
                                
                            
                        
                     varying according to a width or a height of the current coding block and an angle of the partition edge.

8. (Original)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on

                                    
                                        w
                                        I
                                        d
                                        x
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                        =
                                        
                                            
                                                x
                                                -
                                                
                                                    
                                                        
                                                            
                                                                w
                                                                ×
                                                                
                                                                    
                                                                        4
                                                                        n
                                                                        +
                                                                        3
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                3
                                                                +
                                                                
                                                                    
                                                                        
                                                                            
                                                                                log
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                    ⁡
                                                                    
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        φ
                                                    
                                                
                                            
                                        
                                        -
                                        
                                            
                                                y
                                                -
                                                
                                                    
                                                        
                                                            
                                                                h
                                                                ×
                                                                
                                                                    
                                                                        4
                                                                        n
                                                                        +
                                                                        3
                                                                        i
                                                                    
                                                                
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                3
                                                                +
                                                                
                                                                    
                                                                        
                                                                            
                                                                                log
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                    ⁡
                                                                    
                                                                        n
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                        c
                                        o
                                        s
                                        
                                            
                                                φ
                                                +
                                                
                                                    
                                                        π
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                


 where wIdx denotes the weight index, x and y denote a coordinate of the sample position in the current coding block, w and h denote a width and a height of the current coding block, φ denotes an angle of the partition edge, n denotes a number of distance quantization steps, and i denotes a distance quantization step index.

9. (Original)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on
                                    
                                        w
                                        I
                                        d
                                        x
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        x
                                                                        ≪
                                                                        1
                                                                    
                                                                
                                                                +
                                                                1
                                                            
                                                        
                                                        ≪
                                                        3
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        w
                                                                        ×
                                                                        
                                                                            
                                                                                4
                                                                                n
                                                                                +
                                                                                3
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                ≪
                                                                1
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                
                                                                    
                                                                        log
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                            ⁡
                                                            
                                                                n
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        φ
                                                    
                                                
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        y
                                                                        ≪
                                                                        1
                                                                    
                                                                
                                                                +
                                                                1
                                                            
                                                        
                                                        ≪
                                                        3
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        h
                                                                        ×
                                                                        
                                                                            
                                                                                4
                                                                                n
                                                                                +
                                                                                3
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                ≪
                                                                1
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                
                                                                    
                                                                        log
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                            ⁡
                                                            
                                                                n
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        ×
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        φ
                                                        +
                                                        
                                                            
                                                                π
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                

where wIdx denotes the weight index, x and y denote a coordinate of the sample position in the current coding block, w and h denote a width and a height of the current coding block, φ denotes an angle of the partition edge, n denotes a number of distance quantization steps, and i denotes a distance quantization step index.

10. (Original)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on
                                    
                                        w
                                        I
                                        d
                                        x
                                        
                                            
                                                x
                                                ,
                                                y
                                            
                                        
                                        =
                                    
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                                -
                                                                                
                                                                                    
                                                                                        w
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                +
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        
                                                                            
                                                                                cos
                                                                            
                                                                            ⁡
                                                                            
                                                                                
                                                                                    
                                                                                        φ
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                y
                                                                                -
                                                                                
                                                                                    
                                                                                        h
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                +
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        c
                                                                        o
                                                                        s
                                                                        
                                                                            
                                                                                φ
                                                                                +
                                                                                
                                                                                    
                                                                                        π
                                                                                    
                                                                                    
                                                                                        2
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ,
                                                                         
                                                                        w
                                                                        h
                                                                        e
                                                                        n
                                                                         
                                                                        0
                                                                        ≤
                                                                        φ
                                                                        <
                                                                        
                                                                            
                                                                                π
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                                -
                                                                                
                                                                                    
                                                                                        w
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                -
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        
                                                                            
                                                                                cos
                                                                            
                                                                            ⁡
                                                                            
                                                                                
                                                                                    
                                                                                        φ
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                y
                                                                                -
                                                                                
                                                                                    
                                                                                        h
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                +
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        c
                                                                        o
                                                                        s
                                                                        
                                                                            
                                                                                φ
                                                                                +
                                                                                
                                                                                    
                                                                                        π
                                                                                    
                                                                                    
                                                                                        2
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ,
                                                                         
                                                                        w
                                                                        h
                                                                        e
                                                                        n
                                                                         
                                                                        
                                                                            
                                                                                π
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                        ≤
                                                                        φ
                                                                        <
                                                                        π
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                                -
                                                                                
                                                                                    
                                                                                        w
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                -
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        
                                                                            
                                                                                cos
                                                                            
                                                                            ⁡
                                                                            
                                                                                
                                                                                    
                                                                                        φ
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                y
                                                                                -
                                                                                
                                                                                    
                                                                                        h
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                -
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        c
                                                                        o
                                                                        s
                                                                        
                                                                            
                                                                                φ
                                                                                +
                                                                                
                                                                                    
                                                                                        π
                                                                                    
                                                                                    
                                                                                        2
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ,
                                                                         
                                                                        w
                                                                        h
                                                                        e
                                                                        n
                                                                         
                                                                        π
                                                                        ≤
                                                                        φ
                                                                        <
                                                                        
                                                                            
                                                                                3
                                                                                π
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                                -
                                                                                
                                                                                    
                                                                                        w
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                +
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        
                                                                            
                                                                                cos
                                                                            
                                                                            ⁡
                                                                            
                                                                                
                                                                                    
                                                                                        φ
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            
                                                                                y
                                                                                -
                                                                                
                                                                                    
                                                                                        h
                                                                                        ×
                                                                                        
                                                                                            
                                                                                                4
                                                                                                n
                                                                                                -
                                                                                                3
                                                                                                i
                                                                                            
                                                                                        
                                                                                    
                                                                                    
                                                                                        8
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ×
                                                                        c
                                                                        o
                                                                        s
                                                                        
                                                                            
                                                                                φ
                                                                                +
                                                                                
                                                                                    
                                                                                        π
                                                                                    
                                                                                    
                                                                                        2
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                        ,
                                                                         
                                                                        w
                                                                        h
                                                                        e
                                                                        n
                                                                         
                                                                        
                                                                            
                                                                                3
                                                                                π
                                                                            
                                                                            
                                                                                2
                                                                            
                                                                        
                                                                        ≤
                                                                        φ
                                                                        <
                                                                        2
                                                                        π
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                

where wIdx denotes the weight index, x and y denote a coordinate of the sample position in the current coding block, w and h denote a width and a height of the current coding block, φ denotes an angle of the partition edge, n denotes a number of distance quantization steps, and i denotes a distance quantization step index.

11. (Original)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on a weight index of a left or upper neighboring sample of the sample position of the current coding block with a fixed offset value.

12. (Original)  The method of claim 1, wherein the determining the weight index at the sample position of the current coding block includes:
determining the weight index at the sample position of the current coding block based on a weight index at a coordinate of (0, 0) in the current coding block.

13. (Original)  The method of claim 1, further comprising:
determining a motion index of a second motion storage unit in the motion field of the current coding block based on
                                    
                                        m
                                        o
                                        t
                                        i
                                        o
                                        n
                                        I
                                        d
                                        x
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        s
                                                        b
                                                    
                                                
                                                ,
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        s
                                                        b
                                                    
                                                
                                            
                                        
                                        =
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                            
                                                                            
                                                                                s
                                                                                b
                                                                            
                                                                        
                                                                        ≪
                                                                        3
                                                                    
                                                                
                                                                +
                                                                1
                                                            
                                                        
                                                        ≪
                                                        3
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        w
                                                                        ×
                                                                        
                                                                            
                                                                                4
                                                                                n
                                                                                +
                                                                                3
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                ≪
                                                                1
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                
                                                                    
                                                                        log
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                            ⁡
                                                            
                                                                n
                                                            
                                                        
                                                    
                                                
                                                +
                                                3
                                            
                                        
                                        ×
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        φ
                                                    
                                                
                                            
                                        
                                        -
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                y
                                                                            
                                                                            
                                                                                s
                                                                                b
                                                                            
                                                                        
                                                                        ≪
                                                                        3
                                                                    
                                                                
                                                                +
                                                                1
                                                            
                                                        
                                                        ≪
                                                        3
                                                    
                                                
                                                -
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        h
                                                                        ×
                                                                        
                                                                            
                                                                                4
                                                                                n
                                                                                +
                                                                                3
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                                ≪
                                                                1
                                                            
                                                        
                                                        ≫
                                                        
                                                            
                                                                
                                                                    
                                                                        log
                                                                    
                                                                    
                                                                        2
                                                                    
                                                                
                                                            
                                                            ⁡
                                                            
                                                                n
                                                            
                                                        
                                                    
                                                
                                                +
                                                3
                                            
                                        
                                        ×
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                
                                                    
                                                        φ
                                                        +
                                                        
                                                            
                                                                π
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                

where motionIdx denotes the motion index of the second motion storage unit,                         
                            
                                
                                    x
                                
                                
                                    s
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                
                                    s
                                    b
                                
                            
                        
                     denote a coordinate of the second motion storage unit in the motion field of the current coding block, w and h denote a width and a height of the current coding block, φ denotes an angle of the partition edge, n denotes a number of distance quantization steps, and i denotes a distance quantization step index.

14. (Currently Amended)  An apparatus of video decoding, comprising: 
circuitry configured to:
receive a syntax element from a bitstream of a coded video associated with a current coding block that is partitioned into a first part and a second part along a partition edge for prediction in a geometric partitioning mode;
determine a weight index at a sample position of the current coding block, the weight index being used to derive a blending weight for blending two prediction signals corresponding to the first part and the second part of the current coding block;
determine a stored motion vector type for a first motion storage unit in a motion field of the current coding block based on a motion index of the first motion storage unit, wherein the weight index at the sample position of the current coding block that is used to derive the blending weight is used as the motion index of the first motion storage unit and compared with a threshold to determine the stored motion vector type that indicates whether (i) one of two uni-predicted motion vectors respectively corresponding to the first part and the second part is stored for the first motion storage unit or (ii) a combination of the two uni-predicted motion vectors is stored for the first motion storage unit; and
store the motion field of the current coding block based on the stored motion vector type determined for the first motion storage unit in the motion field of the current coding block,	
wherein the first motion storage unit has a size of 4x4 samples, and the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a at coordinate (2, 2) within the first motion storage unit in the motion field of the current coding block.

15. – 18. (Canceled).

19. (Original)  The apparatus of claim 14, wherein the circuitry is further configured to:
perform a calculation to convert the weight index at the sample position of the current coding block to the blending weight for blending the two prediction signals, the conversion being based on a linear function of the weight index at the sample position of the current coding block without using a lookup table.

20. (Currently Amended)  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of video decoding, the method comprising:
receiving a syntax element from a bitstream of a coded video associated with a current coding block that is partitioned into a first part and a second part along a partition edge for prediction in a geometric partitioning mode;
determining a weight index at a sample position of the current coding block, the weight index being used to derive a blending weight for blending two prediction signals corresponding to the first part and the second part of the current coding block;
determining a stored motion vector type for a first motion storage unit in a motion field of the current coding block based on a motion index of the first motion storage unit, wherein the weight index at the sample position of the current coding block that is used to derive the blending weight is used as the motion index of the first motion storage unit and compared with a threshold to determine the stored motion vector type that indicates whether (i) one of two uni-predicted motion vectors respectively corresponding to the first part and the second part is stored for the first motion storage unit or (ii) a combination of the two uni-predicted motion vectors is stored for the first motion storage unit; and
storing the motion field of the current coding block based on the stored motion vector type determined for the first motion storage unit in the motion field of the current coding block,
wherein the first motion storage unit has a size of 4x4 samples, and the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a at coordinate (2, 2) within the first motion storage unit in the motion field of the current coding block.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims have been amended the to include allowable subject matter that overcomes outstanding issues, objection, and/or rejection indicated in the previous communication. The instant Application now claims video coding system that performs video coding by using geometric partition mode, wherein stored motion vector type for a first motion storage unit in a motion field is determined based on a motion index of the first motion storage unit, wherein the first motion storage unit has a size of 4x4 samples, and the sample position of the current coding block at which the weight index is used as the motion index of the first motion storage unit is a preset coordinate position at coordinate (2, 2) within the first motion storage unit in the motion field of the current coding block.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng (US Pub. 20220256166 A1) teaches a video coding system that performs motion vector handling in geometry partition mode.
Liao (US Pat. 11412221 B2) teaches a video coding system that uses different motion field storages in triangle partition mode and geometric partition mode.
Chen (US Pub. 20220248044 A1) teaches a video coding system that harmonizes triangular merge mode with weighted prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485